Citation Nr: 0307985	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  93-12 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for gastroenteritis.

3.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for a right leg 
disorder.

7.  Entitlement to service connection for gastroesophageal 
reflux disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the above claims.  

The veteran also appealed the denial of service connection 
for hearing loss, but this claim was ultimately granted in an 
August 2002 rating decision.  Therefore, this claim is no 
longer before the Board.


REMAND

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

In August 2001, a letter was sent to the veteran advising him 
of this law, but it was returned due to a typographical error 
in the address (street address 2016 rather than 2106).  There 
is no indication in the file that the letter was resent to 
the veteran.  The supplemental statement of the case (SSOC) 
issued in August 2002 did not provide citation to the 
regulation implementing the VCAA, 38 C.F.R. § 3.159, despite 
the fact this regulation had been in effect for a year at 
that time.

The Board sincerely regrets remanding this case to the RO, 
especially considering the procedural history.  Between 1993 
and 2000, no action was taken on the veteran's claims, and no 
efforts were made to certify the case to the Board.  As a 
result, the veteran's appeal has been seriously delayed.  
Regardless, because of the change in the law brought about by 
the VCAA and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Moreover, the Board notes that the RO made minimal effort to 
develop the case properly.  At his VA examinations in 2001, 
the veteran referenced VA treatment he had received between 
1998 and 2001, but the RO made no effort to obtain these 
records.  As part of VCAA compliance, the RO should obtain 
all of the veteran's medical records from the VA medical 
facilities in Miami and North Chicago, for all treatment and 
diagnostic testing since June 1993 (the latest records 
associated with the claims file).

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  In particular, this notice 
should advise the veteran of the need to 
inform the RO of where he has received VA 
and/or private treatment since 1993.  The 
RO should ensure all of the veteran's 
medical records for treatment and 
diagnostic testing since June 1993 have 
been obtained from the VA medical 
facilities in Miami and North Chicago.

2.  In the event that additional 
information and/or medical evidence is 
received, the RO should readjudicate the 
claims, and if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


